1                                                           JS-6
2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   ROSENDO SOTO VALENZUELA,                 Case No. EDCV 18-1303 (SS)

12                    Plaintiff,

13        v.                                          JUDGMENT
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social
15   Security,

16                    Defendant.

17

18       IT IS ADJUDGED that the decision of the Commissioner is

19   REVERSED and that the above-captioned action is REMANDED to the

20   Commissioner   for    further   action    consistent    with   the   Court’s

21   Memorandum Decision and Order.

22

23   DATED:    May 1, 2019

24
                                                      /S/         __________
25                                            SUZANNE H. SEGAL
                                              UNITED STATES MAGISTRATE JUDGE
26
27

28
